Citation Nr: 1721682	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-31 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1961 to July 1965, with additional service in the Marine Corps Reserve.  He served in Vietnam, and his awards and decorations included the Good Conduct Medal and the Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the June 2016 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for herniated disc L5-S1, and sciatic pain; entitlement to service connection for bladder tumor status post-surgery; entitlement to service connection for hemorrhoids post-operative; entitlement to service connection for dumping syndrome, gastric problems, pylorplasty, vagotomy, lactose intolerance, diarrhea, and abdominal pain; 
entitlement to service connection for hypoglycemia; and entitlement to a rating in excess of 30 percent for posttraumatic stress disorder with alcohol use disorder prior to October 9, 2014, and in excess of 50 percent thereafter.

2. The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal have been met with respect to the issues of entitlement to service connection for herniated disc L5-S1, and sciatic pain; entitlement to service connection for bladder tumor status post-surgery; entitlement to service connection for hemorrhoids post-operative; entitlement to service connection for dumping syndrome, gastric problems, pylorplasty, vagotomy, lactose intolerance, diarrhea, and abdominal pain; entitlement to service connection for hypoglycemia; and entitlement to a rating in excess of 30 percent for posttraumatic stress disorder with alcohol use disorder prior to October 9, 2014, and in excess of 50 percent thereafter.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the June 2016 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for herniated disc L5-S1, and sciatic pain; entitlement to service connection for bladder tumor status post-surgery; entitlement to service connection for hemorrhoids post-operative; entitlement to service connection for dumping syndrome, gastric problems, pylorplasty, vagotomy, lactose intolerance, diarrhea, and abdominal pain; entitlement to service connection for hypoglycemia; and entitlement to a rating in excess of 30 percent for posttraumatic stress disorder with alcohol use disorder prior to October 9, 2014, and in excess of 50 percent thereafter.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues are dismissed.

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the evidence of record supports a grant of service connection for tinnitus.  First, there is evidence of a current disability.  November 2007 and June 2015 VA examination reports diagnosed tinnitus.  Further, the Veteran has indicated that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service. See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167. Specifically, the Veteran testified and submitted lay statements that, in 1965, he served as an Aviation Ordnanceman in DaNang, Viet Nam. The Veteran hand loaded heavy ordnance on F4B jet aircraft.  He was exposed to high noise levels because he was in close proximity to jet engines, explosions and rocket fire, as well as rifle fire from nearby ranges and infantry training  camps.  He did not have adequate hearing protection and had to protect his hearing with substitutes such as cotton balls and cigarette filters.  See July 2008 F.H.'s lay statement; November 2009 Notice of Disagreement; December 2010 VA Form 9 Appeal to Board of Veterans' Appeals; November 2011 V.B.'s lay statement; June 2016 Transcript of Hearing.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, a private audiologist opined that the Veteran's tinnitus was more likely than not due to the noise he was exposed to while in military service.   In support of this opinion, the private audiologist reviewed the Veteran's service treatment records, performed a clinical assessment supported by a clear and thorough rationale, and relied on her own medical expertise, knowledge, and training.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

The appeal for the issues of entitlement to service connection for herniated disc L5-S1, and sciatic pain; entitlement to service connection for bladder tumor status post-surgery; entitlement to service connection for hemorrhoids post-operative; entitlement to service connection for dumping syndrome, gastric problems, pylorplasty, vagotomy, lactose intolerance, diarrhea, and abdominal pain; entitlement to service connection for hypoglycemia; and entitlement to a rating in excess of 30 percent for posttraumatic stress disorder with alcohol use disorder prior to October 9, 2014, and in excess of 50 percent thereafter, is dismissed. 

Entitlement to service connection for tinnitus is granted.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran contends that he is unable to work due to his service-connected disabilities.  The Veteran reported that he worked for 14 different companies and has held 17 to 20 different positions with these companies.  He also attempted self-employment.  The Veteran's psychiatric evaluations in September 2008 and May 2014 noted that the Veteran's employment history had been unstable due to his service-connected PTSD.  An October 2014 VA examination for the Veteran's hand and fingers found that the Veteran's service-connected finger and hand conditions impacted his ability to work.  Additionally, the June 2015 VA examiner indicated that tinnitus impacted the Veteran's ability to work.  

The Veteran is service-connected for PTSD, rated as 30 percent disabling from January 2007, and as 50 percent disabling from October 2014; degenerative joint disease right middle finger with ankylosis of proximal interphalangeal major joint, rated as 10 percent disabling; and crush injury to right hand with residual scar, rated as noncompensable.  Additionally, the Board herein grants service connection for tinnitus that has a maximum rating of 10 percent.  See 38 CFR § 4.87, Diagnostic Code 6260.  The Veteran's combined rating is 40 percent from January 2007 and 60 percent from October 2014.  Hence, the Board finds that the Veteran does not meet the schedular requirement for the award of a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), a TDIU may be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b), in the first instance.  Rather, the claim must be referred to Director of VA's Compensation Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).   Thus, the Board finds that a remand is required for such referral.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer issue of TDIU to the VA Under Secretary for Benefits or the Director of the Director of VA's Compensation and Pension Service for consideration of the assignment of a total rating based on individual unemployability due to service-connected disabilities on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  The response must be associated with the Veteran's file.

 2. After the development requested above is completed, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


